Title: To Thomas Jefferson from Robert Williams, 20 June 1825
From: Williams, Robert
To: Jefferson, Thomas


                        Venerable Sir,
                        
                            State of Mississippi Natchez
                            June 20th 1825—
                        
                    Perhaps you will be a little Surprised, to receive a letter from an old friend after an absence of twenty odd years, and a Close of Correspondence of about fifteen—However Consoling it might, have been, on my part, at all times to have kept up a Correspondence with you, I Could not think of intruding on your time and attention, Merely, to gratify my inclination and remembrance of you,  especially, when No important political events occured—the inclosed letter will account for my present address, and I trust plead an apology for any attention, your kindness may think proper to give it—the author of the inclosed letter is of such eminence and standing at our bar, and in Society that I Could Not refuse his request—He is now for the first time about to enter on the political theater, where it is Printed an objection of the kind alluded to in his letter may be Sought to answer certain political purposes—He, therefore, Supposes an explication from the author of our free institutions Might be avading—As to myself, I Cannot entertain a doubt on the Subject; Nor I believe does Mr Reed, but as it’s probable he may be placed at the Assembly as an interested person, he wishes to be furnished with other opinions from more profound & experienced Sources—I’m with great respect  yr. Obd St
                        Robert Williams
                    